MEMORANDUM **
Guillermo Villa-Gonzales appeals the 18-month sentence imposed following his guilty plea conviction for possession of a firearm by an alien illegally in the United States, in violation of 18 U.S.C. § 922(g)(5), and criminal forfeiture, in violation of 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c). We have jurisdiction pursuant to 28 U.S.C. § 1291.
Because we conclude that the district court erred under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and because Villa-Gonzales preserved this constitutional error below, we vacate the sentence and remand for resentencing under the now-advisory Guidelines. See United States v. Kortgaard, 425 F.3d 602, 610-11 (9th Cir.2005).
SENTENCE VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.